MEMORANDUM **
Hector Arturo Rodriguez, a native and citizen of Mexico, petitions pro se for review of the Board of Immigration Appeals’ (“BIA”) denial of his motion to reopen. This petition for review is governed by 8 U.S.C. § 1252. We dismiss the petition for review.
We lack jurisdiction to review Rodriguez’s contentions related to the BIA’s February 6, 2003 summary affirmance of an immigration judge’s denial of his application for cancellation of removal. Rodriguez did not file a petition for review within 30 days of the BIA’s decision as required by 8 U.S.C. § 1252(b)(1) and his motion to reopen did not toll the filing deadline. See Martinez-Serrano v. INS, 94 F.3d 1256, 1258 (9th Cir.1996).
Rodriguez raises no other contentions in his petition for review.
PETITION FOR REVIEW DISMISSED.

 This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as provided by Ninth Circuit Rule 36-3.